          Case 1:18-cr-00684-VM Document 101 Filed 07/06/21 Page 1 of 1


                  ZMO Law PLLC
                                                         July 6, 2021



Via ECF

Hon. Victor Marrero
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

      RE: U.S. v. Kenyatta Taiste, 18 Cr. 684

Dear Judge Marrero:

   This office represents Kenyatta Taiste in the above-captioned matter. We write to
request an adjournment of Ms. Taiste’s sentencing, which is currently scheduled for July
30, 2021. I make this request, on consent of the government, because Mr. Margulis-
Ohnuma is scheduled to begin trial before the Hon. Jed S. Rakoff in U.S. v. Cotto, 18 Cr.
413 on July 14, 2021. That trial is expected to last through the end of July.

   Therefore, I respectfully request that Ms. Taiste’s sentencing be adjourned to
accommodate Mr. Margulis-Ohnuma’s trial schedule.

  Thank you for your attention to this case.

                                                Very truly yours,

                                                Victoria Nicole Medley
                                                Victoria Nicole Medley


CC: Nicholas Chiuchiolo (via ECF)




       260 Madison Avenue, 17th Floor • New York, NY 10016
                (212) 685-0999 • info@zmolaw.com
                        www.zmolaw.com
